 

EASTERN RESOURCES, INC.

 

1610 Wynkoop Street, Suite 400,

Denver, CO 80202

 

SUBSCRIPTION AGREEMENT

 

Ladies and Gentlemen:

 

1.          Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase the number of units of
securities (the “Units”) of Eastern Resources, Inc., a Delaware corporation (the
“Company”), set forth on the signature page hereof at a purchase price of $0.50
per Unit, subject to the terms and conditions of this Subscription Agreement and
on the basis of the representations, warranties, covenants and agreements
contained herein. Each Unit consists of (i) one share of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), and (ii) a warrant,
substantially in the form of Exhibit A hereto (the “Investor Warrant”),
representing the right to purchase one share of Common Stock, exercisable for a
period of five (5) years from issuance, at an exercise price of $0.75 per whole
share. All dollar amounts reflected in this Subscription Agreement represent US
dollars.

 

2.          Offering.  This subscription is being submitted to you in accordance
with and subject to the terms and conditions described in this Subscription
Agreement, as amended or supplemented from time to time, including all
attachments, schedules and exhibits hereto, relating to the offering (the
“Offering”) by the Company of up to 3,000,000 Units ($1,500,000) (the Maximum
Offering Amount”).

 

3.          Transaction Documents/Payment.  The Purchaser will send directly a
check payable to, or will immediately make a wire transfer payment to, Eastern
Resources, Inc. in the full amount of the purchase price of the Units being
subscribed for. Mailing and wire transfer instructions are set forth on page 15
under the heading “To subscribe for Units in the private placement offering of
Eastern Resources, Inc.” Such funds will be available immediately to the Company
or will be held for the Purchaser’s benefit, and will be returned promptly,
without interest or offset if this Subscription Agreement is not accepted by the
Company or the Offering is terminated pursuant to its terms by the Company prior
to the first Closing (as defined in Section 4). Simultaneously with a check for,
or wire transfer of, the full purchase price, the Purchaser is delivering a
completed and executed Omnibus Signature Page to this Subscription Agreement and
the Registration Rights Agreement (page 16 hereto), the Anti-Money Laundering
Information Form following the Omnibus Signature Page (Appendix A hereto) and
the Accredited Investor Certification (Appendix B hereto) and Investor profile
(Appendix C hereto) following the Omnibus Signature Page (collectively, the
“Transaction Documents”). The form of Registration Rights Agreement is in the
form of Exhibit B hereto.

 

4.          Deposit of Funds.  All payments made as provided in Section 3 hereof
shall be sent directly to the Company and credited with the Company until the
earliest to occur of (a) a closing of the Offering (the “Closing”), (b) the
rejection of such subscription, or (c) the termination of the Offering by the
Company. The Company will continue to offer and sell the Units and conduct
closings for the sale of Units until the termination of the Offering. The Units
will be offered until the earlier of the time that all Units offering in the
Offering are sold or until December 31, 2013, which date may be extended by the
Company in writing (“Termination Date”).

 

 

 

 

5.          Acceptance of Subscription.  The Purchaser understands and agrees
that the Company, in its sole and absolute discretion, reserves the right to
accept or reject this or any other subscription for Units, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
subscription. The Company shall have no obligation hereunder until the Company
shall execute and deliver to the Purchaser an executed copy of this Subscription
Agreement. If this subscription is rejected in whole or the Offering is
terminated, all funds received from the Purchaser will be returned without
interest or offset, and this Subscription Agreement shall thereafter be of no
further force or effect. If this subscription is rejected in part, the funds for
the rejected portion of this subscription will be returned without interest or
offset, and this Subscription Agreement will continue in full force and effect
to the extent this subscription was accepted.

 

6.          Placement Agent.  The Company may determine to utilize the services
of one or more placement agents (the “Placement Agent”) in this Offering. The
Placement Agents would be paid a cash commission of ten percent (10%) of funds
raised from the sale of the Units to persons introduced by the Placement Agent
and a warrant commission of five percent (5%) of the number of Units sold in
this offering, a portion of which commissions may be re-allocated to licensed
sub-agents. These warrants will have a term of five years and will be
exercisable for the purchase of one share of the Issuer’s common stock at a
price of $0.50 per share

 

7.          Representations and Warranties.  The Purchaser hereby acknowledges,
represents, warrants, and agrees as follows:

 

(a)          None of the Units, the shares of Common Stock underlying the Units,
the Investor Warrants or the shares of Common Stock issuable upon exercise of
the Investor Warrants (the “Investor Warrant Shares”) offered pursuant to this
Subscription Agreement are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws. The Purchaser
understands that the offering and sale of the Units is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(2) thereof
and the provisions of Regulation D (“Regulation D”) and/or Regulation S
(“Regulation S”) each as promulgated by the Securities and Exchange Commission
(the “SEC”) thereunder, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Subscription Agreement;

 

(b)          Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser’s attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have received this
Agreement and all other documents requested by the Purchaser, have carefully
reviewed them and understand the information contained therein;

 

(c)          Neither the SEC nor any state securities commission or other
regulatory authority has approved the Units, the shares of Common Stock, the
Investor Warrants or the Investor Warrant Shares or passed upon or endorsed the
merits of the Offering;

 

(d)          All documents, records, and books pertaining to the investment in
the Units have been made available for inspection by such Purchaser and its
Advisers, if any;

 

2

 

 

(e)          The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition and results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any;

 

(f)          In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated herein;

 

(g)          The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering through or as a result of any seminar or meeting to which
the Purchaser was invited by, or any solicitation of a subscription by, a person
not previously known to the Purchaser in connection with investments in
securities generally;

 

(h)          The Purchaser has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent, if any, and other
participating broker-dealers, if any);

 

(i)          The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;

 

(j)          The Purchaser is not relying on the Company, the Placement Agent,
if any, or any of their respective employees or agents with respect to the
legal, tax, economic and related considerations of an investment in the Units,
and the Purchaser has relied on the advice of, or has consulted with, only its
own Advisers;

 

(k)          The Purchaser is acquiring the Units solely for such Purchaser’s
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part. The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, the shares of Common Stock, the Investor
Warrants or the Investor Warrant Shares and the Purchaser has no plans to enter
into any such agreement or arrangement;

 

(l)          The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available (including, without limitation,
under Regulation S). Legends to the following effect shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws:

 

3

 

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “U.S. SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH (I)
REGULATION S UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, (II) ANY OTHER
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, OR
(III) UNDER AN EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE U.S. SECURITIES ACT. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE
THE HOLDER TO PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION MUST BE SATISFACTORY TO THE COMPANY.

 

Appropriate notations will be made in the Company’s stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent of the Units. The Company has agreed that
purchasers of the Units will have, with respect to the shares of Common Stock
included in the Units, the registration rights described in the Registration
Rights Agreement. Notwithstanding such registration rights, there can be no
assurance that there will be any market for resale of the Common Stock, nor can
there be any assurance that such securities will be freely transferable at any
time in the foreseeable future;

 

(m)          The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time;

 

(n)          The Purchaser is aware that an investment in the Units is high
risk, involving a number of very significant risks and has carefully read and
considered the matters set forth in the Company’s SEC filings, and, in
particular, acknowledges that the Company has a limited operating history, has
had operating losses since inception, and is engaged in a highly competitive
business;

 

(o)          The Purchaser either

 

i.meets the requirements of at least one of the suitability standards for an
“accredited investor” as that term is defined in Regulation D and as set forth
on the Accredited Investor Certification contained herein; or

 

ii.is not a “U.S. Person” as defined in Regulation S; and specifically the
Purchaser is not (all Purchasers who are not a U.S. Person must INITIAL this
appropriate section of the Appendix B, Accredited Investor Certification, to
confirm their careful review and understanding of this Section 7(o)(ii)):

 

4

 

 

A.a natural person resident in the United States of America, including its
territories and possessions (“United States”);

  

B.a partnership or corporation organized or incorporated under the laws of the
United States;

  

C.an estate of which any executor or administrator is a U.S. Person;

  

D.a trust of which any trustee is a U.S. Person;

  

E.an agency or branch of a foreign entity located in the United States;

  

F.a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

  

G.a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

  

H.a partnership or corporation: (I) organized or incorporated under the laws of
any foreign jurisdiction; and (II) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 

And, in addition:

 

I.the Purchaser was not offered the Units in the United States;

  

J.at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and

  

K.the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.

 

5

 

 

(p)          The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 

(q)          The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained herein
and in all documents received or reviewed in connection with the purchase of the
Units and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, if any, including the annual reports, quarterly reports, current
reports, registration statements and other information filed by the Company with
the SEC (see www.sec.gov), and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any;

 

(r)          Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent, if any, is complete
and accurate and may be relied upon by the Company and the Placement Agent, if
any, in determining the availability of an exemption from registration under
federal and state securities laws in connection with the offering of the Units
as described herein. The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and the Placement Agent,
if any, immediately upon the occurrence of any change therein occurring prior to
the Company’s issuance of the securities contained in the Units;

 

(s)          The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities. The Purchaser
is knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Units will not cause such
commitment to become excessive. The investment is a suitable one for the
Purchaser;

 

6

 

 

(t)          The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;

 

(u)          The Purchaser acknowledges that any estimates or forward-looking
statements or projections included herein or in any other materials that might
have been provided to the Purchaser by the Company were prepared by the Company
in good faith but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon;

 

(v)         No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained herein;

 

(w)          Within five (5) days after receipt of a request from the Company or
the Placement Agent, if any, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company or the Placement Agent is subject;

 

(x)          The Purchaser’s substantive relationship with the Placement Agent,
if any, through which the Purchaser is subscribing for Units predates the
Placement Agent’s contact with the Purchaser regarding an investment in the
Units;

 

(y)          THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO
PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST
BE SATISFACTORY TO THE COMPANY. THE SECURITIES HAVE NOT BEEN RECOMMENDED,
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL;

 

(z)          In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time;

 

7

 

 

(aa)         (For ERISA plans only)   The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;

 

(bb)         The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(cc)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company and the Placement Agent, if any, should the Purchaser become aware
of any change in the information set forth in these representations. The
Purchaser understands and acknowledges that, by law, the Company may be
obligated to “freeze the account” of the Purchaser, either by prohibiting
additional subscriptions from the Purchaser, declining any redemption requests
and/or segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;

 

(dd)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure2, or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and

 



 

 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

8

 

 

(ee)         If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

(ff)         The Purchaser acknowledges that Adam S. Gottbetter is the owner of
Gottbetter Capital Group, Inc., Gottbetter & Partners, LLP and Gottbetter
Capital Markets, LLC.  Gottbetter Capital Group, Inc. owns shares of the
Company.  Gottbetter & Partners, LLP represents the Company for which it
receives legal fees in accordance with an executed retainer agreement.
 Gottbetter Capital Markets, LLC may serve as a Placement Agent for this
Offering for which it may receive placement agent fees in accordance with a
placement agency agreement with the Company.

 

(gg)        The Purchaser acknowledges that the Company is a former “shell
company” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). Pursuant to Rule 144(i), securities issued by a
current or former shell company (that is, the securities included in the Units)
that otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the securities
included in the Units cannot be removed except in connection with an actual sale
meeting the foregoing requirements or pursuant to an effective registration
statement.

 

9

 

 

(hh)       The Purchaser acknowledges that the net proceeds from the Offering
will be used by the Company as general working capital.

 

8.          Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Subscriber the following:

 

(a)          Organization and Qualification.  The Company is a corporation duly
organized and validly existing under the laws of the State of Delaware. The
Company has all requisite power and authority to carry on its business as
currently conducted. The Company is duly qualified to transact business in each
jurisdiction in which the failure to be so qualified would reasonably be
expected to have a material adverse effect.

 

(b)          Authorization.  As of the Closing, all action on the part of the
Company, its board of directors, officers and existing stockholders necessary
for the authorization, execution and delivery of this Agreement, and the
performance of all obligations of the Company hereunder shall have been taken,
and this Agreement, assuming due execution by the parties hereto, will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with its terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.

 

(c)          Valid Issuance of the Common Stock.  The shares of Common Stock,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, shall be duly and validly issued and
will be free of restrictions on transfer directly or indirectly created by the
Company other than restrictions on transfer under this Agreement and under
applicable federal and state securities laws.

 

(d)          Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of
Shares, except for the following: (i) the filing of such notices as may be
required under the Securities Act and (ii) the compliance with any applicable
state securities laws, which compliance will have occurred within the
appropriate time periods therefor.

 

(e)          Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
before any court, administrative agency or other governmental body against the
Company which question the validity of this Agreement or the right of the
Company to enter into this Agreement, or to consummate the transaction
contemplated hereby. The Company is not a party or subject to, and none of its
assets is bound by, the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality.

 

10

 

 

(f)          Compliance with Other Instruments.  The Company is not in violation
or default of any provision of its Articles of Incorporation, as in effect
immediately prior to the Closing. The Company is not in violation or default of
any provision of any material instrument, mortgage, deed of trust, loan,
contract, commitment, judgment, decree, order or obligation to which it is a
party or by which it or any of its properties or assets are bound. To the best
of its knowledge, the Company is not in violation or default of any provision of
any federal, state or local statute, rule or governmental regulation. The
execution, delivery and performance of and compliance with this Agreement and
the issuance of the Shares, will not result in any such violation, be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under any such provision, require any consent or waiver under
any such provision (other than any consents or waivers that have been obtained),
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of the Company pursuant to any such
provision.

 

(g)          Certain Registration Matters.  Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement, no
registration under the Securities Act is required for the offer and issuance of
the Shares by the Company to the Subscriber hereunder.

 

(h)          No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising (within the meaning of Regulation
D).

 

19.         Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company, the Placement Agent, if any, and their respective
officers, directors, employees, agents, control persons and affiliates from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser herein or in any other document delivered in connection
with this Subscription Agreement.

 

10.         Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

11.         Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

12.         Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at 1610 Wynkoop Street, Suite 400, Denver,
CO 80202, Attn: Patrick W. M. Imeson, CEO, with a copy to Gottbetter & Partners,
LLP, 488 Madison Avenue, 12th Floor, New York, New York 10022, Attn: Paul C.
Levites , Esq., or (b) if to the Purchaser, at the address set forth on the
signature page hereof (or, in either case, to such other address as the party
shall have furnished in writing in accordance with the provisions of this
Section 11), ,. Any notice or other communication given by certified mail shall
be deemed given at the time of certification thereof, except for a notice
changing a party’s address which shall be deemed given at the time of receipt
thereof.

 

11

 

 

13.         Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the shares of Common Stock or the
Investor Warrants shall be made only in accordance with all applicable laws.

 

14.         Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
reference to the principles thereof relating to the conflict of laws.

 

15.         Arbitration/Mediation. The parties agree to submit all controversies
to arbitration in accordance with the provisions set forth below and understand
that:

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO the exclusive
jurisdiction of finra ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEw york. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS
AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF
THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY,
AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

 

12

 

 

16.         Blue Sky Qualification.  The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

17.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

18.         Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company or may
acquire in the future, not otherwise properly in the public domain, was received
in confidence. The Purchaser agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Subscription
Agreement, or use to the detriment of the Company or for the benefit of any
other person, or misuse in any way, any confidential information of the Company,
including any scientific, technical, trade or business secrets of the Company
and any scientific, technical, trade or business materials that are treated by
the Company as confidential or proprietary, including, but not limited to,
internal personnel and financial information of the Company or its affiliates,
the manner and methods of conducting the business of the Company or its
affiliates and confidential information obtained by or given to the Company
about or belonging to third parties. The Purchaser understands that the Company
may rely on his agreement of confidentiality to comply with the exemptive
provisions of Regulation FD under the Securities Act as set forth in Rule
100(a)(b)(2)(ii) of Regulation FD. In addition, the Purchaser acknowledges that
such Purchaser is aware that the United States securities laws generally
prohibit any person who is in possession of material nonpublic information about
a public company such as the Company from purchasing or selling securities of
such company.

 

19.         Miscellaneous.

 

(a)          This Subscription Agreement, together with the attached exhibits,
constitutes the entire agreement between the Purchaser and the Company with
respect to the Offering and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

 

13

 

 

(b)          The representations and warranties of the Company and the Purchaser
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the Units.

 

(c)          Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)          This Subscription Agreement may be executed in one or more original
or facsimile counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.

 

(e)          Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)          Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

(g)          The Purchaser understands and acknowledges that there may be
multiple closings for the Offering.

 

(h)          The Purchaser hereby agrees to furnish the Company such other
information as the Company may request prior to the Closing with respect to its
subscription hereunder.

 

20.         Omnibus Signature Page.  This Subscription Agreement is intended to
be read and construed in conjunction with the Registration Rights Agreement
pertaining to the issuance by the Company of the Units to subscribers pursuant
to this Agreement. Accordingly, pursuant to the terms and conditions of this
Subscription Agreement and such related agreements it is hereby agreed that the
execution by the Purchaser of this Subscription Agreement, in the place set
forth herein, shall constitute agreement to be bound by the terms and conditions
hereof and the terms and conditions of the Registration Rights Agreement, with
the same effect as if each of such separate but related agreements were
separately signed.

 

21.         Public Disclosure. Neither the Purchaser nor any officer, manager,
director, member, partner, stockholder, employee, affiliate, affiliated person
or entity of the Purchaser shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval. The Company has the right to withhold such approval in its sole
discretion.

 

14

 

 

To subscribe for Units in the private placement offering of Eastern Resources,
Inc.:

 

1.Date and Fill in the number of Units being purchased and Complete and Sign the
Omnibus Signature Page of the Subscription Agreement.

 

2.Complete and return the Anti-Money Laundering Information Form.

  

3.Initial the Accredited Investor Certification page attached to this letter.

  

4.Complete and return the Investor Profile.

  

5.Fax or email all forms and then send all signed original documents to:

 

      Eastern Resources, Inc.   1610 Wynkoop Street, Suite 400,   Denver,
Colorado 80202   Attention: Eric Altman       With a copy to:       Gottbetter &
Partners, LLP   488 Madison Avenue, 12th Floor   New York, NY  10022   Facsimile
Number:  212.400.6901   Telephone Number:  212.400.6900   Attention:  Elizabeth
Q. Aviles   Email:  eqa@gottbetter.com

 

6.If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of Units you are offering to
purchase should be made payable to the order of Eastern Resources, Inc.” and
should be sent to Eastern Resources, Inc., 1610 Wynkoop Street, Suite 400,
Denver, Colorado 80202, Attention: Eric Altman.

  

7.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the number of
Units you are offering to purchase according to the following instructions:

 

Bank Name: COBIZ Bank   821 7th Street   Denver, CO   ABA Routing Number:
102003206 Account Name: Eastern Resources, Inc. Account Number: 3447960
Reference: Eastern Resources, Inc. PPO; [insert Purchaser’s name] Company
Contact: Eric Altman

 

15

 

 

EASTERN RESOURCES, INC.

OMNIBUS SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

 AND REGISTRATION RIGHTS AGREEMENT

 

Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of __________ Units at a price of $0.50 per Unit (NOTE: to be completed by
subscriber) and executes the Subscription Agreement and, hereby, the
Registration Rights Agreement.

 

Date (NOTE: To be completed by
subscriber):                                                                    

 

 



 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

            Print Name(s)   Social Security Number(s)             Signature(s)
of Subscriber(s)   Signature             Date   Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:

            Name of Partnership, Corporation, Limited Liability Company or Trust
  Federal Taxpayer Identification Number       By:      

 Name:

 Title:

  State of Organization       Date   Address       EASTERN RESOURCES, INC.
a Delaware corporation           By:         Authorized Officer          



 

  

16

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

17

 

 

Appendix A

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

 (Please fill out and return with requested documentation.)

 

INVESTOR NAME:       LEGAL ADDRESS:           SSN# or TAX ID#   OF INVESTOR:  

 

FOR INVESTORS WHO ARE INDIVIDUALS:

 

YEARLY INCOME:       AGE:    

 

NET WORTH (excluding value of primary residence):    

  

OCCUPATION:         ADDRESS OF EMPLOYER:               INVESTMENT
OBJECTIVE(S):        

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.Please submit a copy of a non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Omnibus Signature Page.

 

Current Driver’s License or Valid Passport or Identity Card   (Circle one or
more)  

  

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________ (Circle one or more)





 

Signature:       Print Name:       Title (if applicable):       Date:      

 

 

 

 

Appendix B 

 

EASTERN RESOURCES, INC. 

ACCREDITED INVESTOR CERTIFICATION

 

       

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

          Initial                           I have a net worth of at least $1
million either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse. (For purposes of calculating your net worth
under this paragraph, (a) your primary residence shall not be included as an
asset; (b) indebtedness secured by your primary residence, up to the estimated
fair market value of your primary residence at the time of your purchase of the
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of your purchase of the securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of your primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by your primary
residence in excess of the estimated fair market value of your primary residence
at the time of your purchase of the securities shall be included as a
liability.) Initial                           I have had an annual gross income
for the past two years of at least $200,000 (or $300,000 jointly with my spouse)
and expect my income (or joint income, as appropriate) to reach the same level
in the current year. Initial                           I am a director or
executive officer of the Company.                  

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

          Initial                           The investor certifies that it is a
partnership, corporation, limited liability company or business trust that is
100% owned by persons who meet at least one of the criteria for Individual
Investors set forth above. Initial                           The investor
certifies that it is a partnership, corporation, limited liability company or
business trust that has total assets of at least $5 million and was not formed
for the purpose of investing in the Company. Initial                          
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser. Initial                           The investor certifies that it is an
employee benefit plan whose total assets exceed $5,000,000 as of the date of the
Subscription Agreement. Initial                           The undersigned
certifies that it is a self-directed employee benefit plan whose investment
decisions are made solely by persons who meet either of the criteria for
Individual Investors. Initial                           The investor certifies
that it is a U.S. bank, U.S. savings and loan association or other similar U.S.
institution acting in its individual or fiduciary capacity. Initial  
                        The undersigned certifies that it is a broker-dealer
registered pursuant to §15 of the Securities Exchange Act of 1934. Initial  
                        The investor certifies that it is an organization
described in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.
Initial                           The investor certifies that it is a trust with
total assets of at least $5,000,000, not formed for the specific purpose of
investing in the Company, and whose purchase is directed by a person with such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of the prospective investment.

 

 

 

 

  

Initial                           The investor certifies that it is a plan
established and maintained by a state or its political subdivisions, or any
agency or instrumentality thereof, for the benefit of its employees, and which
has total assets in excess of $5,000,000. Initial                           The
investor certifies that it is an insurance company as defined in §2(13) of the
Securities Act, or a registered investment company.

 

 

 

For Non-U.S. Person Investors

 

(all Investors who are not a U.S. Person must INITIAL this section):

 

Initial _______ The investor is not a “U.S. Person” as defined in Regulation S;
and specifically the investor is not:

 

A.a natural person resident in the United States of America, including its
territories and possessions (“United States”);

  

B.a partnership or corporation organized or incorporated under the laws of the
United States;

  

C.an estate of which any executor or administrator is a U.S. Person;

  

D.a trust of which any trustee is a U.S. Person;

  

E.an agency or branch of a foreign entity located in the United States;

  

F.a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

  

G.a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or

  

H.a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 

And, in addition:

 

I.the investor was not offered the securities in the United States;

  

J.at the time the buy-order for the securities was originated, the investor was
outside the United States; and

  

K.the investor is purchasing the securities for its own account and not on
behalf of any U.S. Person (as defined in Regulation S) and a sale of the
securities has not been pre-arranged with a purchaser in the United States.

 

 

 

 

Appendix C

 

EASTERN RESOURCES, INC.

Investor Profile

 (Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):   Individual executing Profile or Trustee:   Social Security
Numbers / Federal I.D. Number:   Date of Birth:       Marital Status:     Joint
Party Date of Birth:       Investment Experience (Years):     Annual Income:    
  Liquid Net Worth:     Net Worth*:   Tax Bracket:     15% or below     25% -
27.5%     Over 27.5%     Home Street Address:   Home City, State & Zip Code:  
Home Phone:   Home Fax:   Home Email:   Employer:   Employer Street Address:  
Employer City, State & Zip Code:   Bus. Phone:   Bus. Fax:   Bus. Email:   Type
of Business:   (PLACEMENT AGENT) Account Executive / Outside Broker/Dealer:  

*  For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.

  If you are NOT a United States citizen, for each jurisdiction of which you are
a citizen or in which you work or reside, please list (i) your passport number
and country of issuance or (ii) alien identification card number AND (iii)
number and country of issuance of any other government-issued document
evidencing nationality or residence and bearing a photograph or similar
safeguard, and provide a photocopy of each of these documents you have
listed.  These photocopies must be certified by a lawyer as to authenticity.    
Section B – Certificate Delivery Instructions        Please deliver certificate
to the Employer Address listed in Section A.     Please deliver certificate to
the Home Address listed in Section A.     Please deliver certificate to the
following address:   Section C – Form of Payment – Check or Wire Transfer      
Check payable to Eastern Resources, Inc.     Wire funds from my outside account
according to the “How to subscribe for Units” Page.     The funds for this
investment are rolled over, tax deferred from __________ within the allowed 60
day window.   Please check if you are a FINRA member or affiliate of a FINRA
member firm: ____         Investor Signature   Date                            
                                             

 



 

 

 

